It being represented, that Abiel Wood, the member returned from Pownalborough, had been put under bond for Ms good behaviour, the messenger was directed to acquaint him that the house required his attendance.1 Mr. Wood not appearing, the messenger was inquired of, the next day,2 by the house, in what manner he notified him of the order passed for his appearance in his place. The messenger informed the house that he left word at Iris lodgings, and was afterwards informed, that Mr. Wood received the notice and replied, that he would see some of the members, respecting the matter. A committee was then appointed to inquire into the conduct and character of Mr. Wood, and report what measures might be proper to be taken respecting him.
The committee, on the same day, reported a preamble and resolve3 reciting, that “ whereas a former general court did order that Abiel Wood should be confined until he should give bond, with two sufficient sureties, in the sum of one thousand pounds, conditioned, that he should not, in any way, correspond with any of the enemies of this country, and that lie should appear at any time, and answer to any complaint, that should be made against him, which bond did not appear to be annulled or cancelled: and whereas he had been chosen and taken his seat as a representative, and had moved the house for leave of absence, which had been refused, notwithstanding which, and in derogation of the dignity of the house, he had absented himself, and although he had been notified that the bouse required him to attend in his place, yet in further contempt of the same, had refused to attend : therefore
Ensolved, That the said Abiel Wood., be, and lie hereby is, expelled the house, and his place is become vacant.”
The report was agreed to.

 4 J. H. 26.


 Same, 29.


 Same, 30.